DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 28-31, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilz (US 2005/0127185).
Claim 21: Wilz teaches a mirror tilt actuator, comprising: a base member fixedly mounted to a housing [fig. 9B and 0347 - housing comprising 202A and 202B; 0349 - with base as mounting plates 221a, b]; a mount post fixedly mounted to the base member [0349 – a person of ordinary skill in the art would find obvious that there must exist a means for mounting each component, with a mounting post being a common mounting means in the art allowing for system components to be connected in series or stacked with support.]; a mirror pivot [0349 - scanning element 218]: fixedly mounted to a mirror [0349 – scanning element 218 supporting light deflecting element, e.g. mirror], that comprises one or more magnetic components [0349 – scanning element 218 supporting permanent magnetic element 220], and that is moveably retained on the mount post [0349 – movement is inherent in scanning element 218], wherein a magnetic force of one or more of the magnetic components of the mirror pivot acts to moveably retain the mirror pivot on the mount post [0349 – inherent feature of permanent magnetic element 220]; and one or more coils fixedly coupled to the base member [0349 – electromagnetic coil 216], and configured to generate, when current is driven through the one or more coils, one or more forces that act upon the one or more of the magnetic components of the mirror pivot such that an orientation of the mirror is adjusted [0349 – electromagnetic coil 216 produces a magnetic force field in response to electrical current supplied to the input terminals thereof causing movement of scanning element 218 with mirror].
Claim 29: Wilz teaches a device, comprising: a housing [fig. 9B and 0347 - housing comprising 202A and 202B]; a light source, fixedly mounted to the housing, that emits light to illuminate objects in a scene [fig. 9C, 0346 – infra-red transmitter 206A]; a photosensitive detector [fig. 9C, 0346 – infra-red receiver 206B]; a mount post fixedly mounted to the housing [0349 – a person of ordinary skill in the art would find obvious that there must exist a means for mounting each component, with a mounting post being a common mounting means in the art allowing for system components to be connected in series or stacked with support.]; a mirror pivot [0349 - scanning element 218]:  3fixedly mounted to a mirror [0349 – scanning element 218 supporting light deflecting element, e.g. mirror], that comprises one or more magnetic components [0349 – scanning element 218 supporting permanent magnetic element 220], and that is moveably retained on the mount post [0349 – movement is inherent in scanning element 218], wherein a magnetic force of the one or more of the magnetic components of the mirror pivot acts to moveably retain the mirror pivot on the mount post while the orientation of the mirror is adjusted [0349 – inherent feature of permanent magnetic element 220]; and one or more coils that, when current is driven through the one or more coils, generate one or more forces that act on one or more of the magnetic components such that an orientation of the mirror is adjusted [0349 – electromagnetic coil 216 produces a magnetic force field in response to electrical current supplied to the input terminals thereof causing movement of scanning element 218 with mirror].
Claim 37: Wilz teaches a method, the method comprising: driving one or more coils to generate one or more forces that act upon one or more magnet components of a mirror pivot fixedly coupled to a mirror [0349 – electromagnetic coil 216 produces a magnetic force field in response to electrical current supplied to the input terminals thereof causing movement of scanning element 218 with mirror], wherein the one or more forces act to tilt the mirror about a pivot on a mount post to which the mirror pivot is moveably retained [0349 – electromagnetic coil 216 produces a magnetic force field in response to electrical current supplied to the input terminals thereof causing movement of scanning element 218 with mirror; 0498 – teaches that different types of scanners are usable with the invention disclosed, such as a planar scanning mirror, flipper-type scanning element, or other scanning element based on the principles of reflection, diffraction and/or refraction. Therefore, a person of ordinary skill in the art would find obvious that employing a reflective scanning device (mirror) that is movable along two axes allows for a desired or increased scanning area to be achieved and is commonly used in the art.]; wherein a magnetic force of one or more of the magnetic components of the mirror pivot acts to moveably retain the mirror pivot on the mount post to which the mirror pivot is moveably retained [0349 – electromagnetic coil 216 produces a magnetic force field in response to electrical current supplied to the input terminals thereof causing movement of scanning element 218 with mirror].
Claims 22, 30: Wilz teaches wherein the mirror pivot is held against the mount post via magnetic attraction between one or more of the magnetic components of the mirror pivot [0349 – scanning element 218 supporting permanent magnetic element 220], however Wilz lacks explicit teaching of a ferrous component on a side of a point of contact between the mirror pivot and the mount post that is opposite from the mirror pivot. Wilz does teach that a ferrous element (552A) is used to maintain magnetic attraction between two components as in par. 0549. Therefore, a person of ordinary skill in the art would find obvious that since Wilz discloses different attachment or attraction means for system components, it follows that employing a ferrous element is a known alternative.
Claims 23, 24, 31: Wilz teaches wherein the mirror pivot is moveably retained on the mount post without any resilient spring to keep the mirror pivot mounted on the mount post and wherein the mirror pivot is moveably retained on the mount post without any resilient spring to provide a resistance to a tilting force applied to the mirror pivot, since the invention of Wilz does retain connective movability without the use of a resilient spring (see rejection of claims 21 and 29). Regarding tilting function, 0498 teaches that different types of scanners are usable with the invention disclosed, such as a planar scanning mirror, flipper-type scanning element, or other scanning element based on the principles of reflection, diffraction and/or refraction. Therefore, a person of ordinary skill in the art would find obvious that employing a reflective scanning device (mirror) that is movable along two axes allows for a desired or increased scanning area to be achieved and is commonly used in the art.
Claim 28: Wilz teaches the mirror tilt actuator recited in claim 21, further comprising one or more sensors fixedly coupled to the mirror pivot and configured to detect magnetic fields within the actuator [0410 – a Hall-effect sensor detects the presence of a magnetic field and is mounted within the housing].

Claim(s) 25, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilz (US 2005/0127185) in view of Stowe (EP 2000733 A2).
Claims 25, 32: Wilz explicitly lacks, but Stowe teaches the magnetic force of the magnetic component of the mirror pivot is an attraction force between the magnetic component of the mirror pivot and a slug of ferrous material fixed to a support structure, wherein the attraction force both provides a contact force of the mirror pivot onto a pivot of the mount post and generates a restoring torque to resist a tilting action as the mirror pivot is tilted [0021 describes magnetic force causing mirror tilting, torsional motion of magnetic structure/mirror balanced by mechanical restoring torque, and magnetic structure composed of ferromagnetic material (ferrous slug)].
It would be obvious to modify the invention of Wilz to include the restoring torque and ferrous slug of Stowe as such are features known in the art for modeling of a tilt mechanism [Stowe: 0021].
Claim(s) 26, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilz (US 2005/0127185) in view of Wolfinger (US 2007/0120392).
Claims 26, 33: Wilz teaches wherein the magnetic force of the magnetic component to moveably retain the mirror pivot on the mount post acts in concert with magnetic component fixedly mounted to the base member beneath the mount post to moveably retain the mirror pivot on the mount post [see the rejection of claim 21].
Wilz does not teach a ferrous slug as an attaching component, but Wolfinger teaches employing a ferrous slug as an attachment means between two components.
A person of ordinary skill in the art would find obvious that modifying the invention of Wilz to include the ferrous slug element of Wolfinger because the use of a ferrous slug is a known alternative to the permanent magnet (or two permanent magnets) used in Wilz, in order to provide an attracting and retaining means between two system components.

Claim(s) 27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilz (US 2005/0127185) in view of Chan (2015/0042870).
Claims 27, 34: Wilz teaches four non-moving coils [0432 – Wilz teaches one or more coils, thus, one of ordinary skill in the art would find obvious the utilization of at least four coils, each one positioned at a corner of the magnet in order to achieve a desired amount of equal magnetic force at each coil.
Wilz explicitly lacks, but Chan teaches a mirror tilt actuator that comprises a moving magnet, and non-moving coils disposed around four sides of the magnet, wherein when driven with electric signals, the four non-moving coils generate Lorentz forces that tend to tilt the magnet and the mirror about a pivot [0047].
It would be obvious to modify the invention of Wilz to include the generation of Lorentz forces to tilt the magnet in order to provide control of magnetic forces applied to the movement of the mirror [Chan: 0047].

Claim(s) 35-36, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilz (US 2005/0127185) in view of Rosenberg (US 2015/0091859).	Claim 35: Wilz teaches determining an outgoing angle of light for use in construction of a digital representation of a scene [0349 – via scanning element 218; 0349 via photodetector 226].
Wilz explicitly lacks, but Rosenberg teaches a partially transparent photosensitive detector [0353].
It would be obvious to modify the invention of Wilz to include a partially transparent photosensitive detector for the purpose of permitting light transmission between gaps in force sensing material while allowing viewing of column electrodes, force sensing material, and row electrodes inside the detector [Rosenberg: 0088, 0353].
Claim 36: Wilz explicitly lacks, but Rosenberg teaches a photosensitive detector is a partially transparent photosensitive detector in the direct path of the light and is mounted in a cover glass of the device [0605 teaches a transparent sensor with a top layer of flexible glass].
It would be obvious to modify the photosensitive detector of Wilz to include a partially transparent photosensitive detector with cover glass of Rosenberg in order to integrate with a display, for instance [Rosenberg: 0605].
Claim 38: Wilz teaches driving the one or more coils [0432 – Wilz teaches one or more coils] to control the mirror to reflect light from a light source to one or more objects in a scene at an outgoing angle [0349 – electromagnetic coil 216 produces a magnetic force field in response to electrical current supplied to the input terminals thereof causing movement of scanning element 218 with mirror; 0379 describes an object detection mode and laser angles of incidence]; 5measuring an outgoing angle of the light using a photosensitive detector in a direct path of the light [0379-0380 describe determining laser angles of incidence via photodetector 276]; receiving, by a detector, reflected light from the objects [0380 – object detection transceivers 274, 275]; and constructing, based on the reflected light, a depth map of the scene [0430-0431 describe an association between object (barcode) distance and pulse width modulation (time) which reflects depth mapping].
Wilz explicitly lacks, but Rosenberg teaches a partially transparent photosensitive detector [0353].
It would be obvious to modify the invention of Wilz to include a partially transparent photosensitive detector for the purpose of permitting light transmission between gaps in force sensing material while allowing viewing of column electrodes, force sensing material, and row electrodes inside the detector [Rosenberg: 0088, 0353].
Claim 39: Wilz teaches driving the one or more coils to adjust the outgoing angle based on calculations of a closed loop feedback system in response to said measuring the outgoing angle of the light using the photosensitive detector [0349 describes a closed looped system in which the scanning device is moved in response to magnetic force from coil based on the scan field (comprising angle(s))].
driving the one or more coils to adjust the outgoing angle based on calculations of a closed loop feedback system in response to said measuring the outgoing angle of the light using the partially transparent photosensitive detector.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilz (US 2005/0127185) in view of Rosenberg (US 2015/0091859) and further in view of Chan (2015/0042870).
Claim 40: Wilz explicitly lacks, but Chan teaches the one or more coils are disposed about sides of the mirror pivot, said driving one or more coils to generate one or more magnetic forces comprises driving, by a mirror tilt actuator, electricity though the one or more coils to interact with a fringing field of the mirror pivot, said interact with the fringing field causes an adjustment to a position of the mirror to adjust the outgoing angle of the light, and the fringing field includes components of a magnetic field in appropriate directions to deliver Lorentz forces, when the coils are electrically driven [0047 describes a mirror tilt actuator employing magnetic field coils, wherein a fringing field includes components of magnetic field to deliver Lorentz forces].
It would be obvious to modify the invention of Wilz to include the generation of Lorentz forces to tilt the magnet in order to provide control of magnetic forces applied to the movement of the mirror [Chan: 0047].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Abraham Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA ABRAHAM NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA ABRAHAM NICKERSON/               Primary Examiner, Art Unit 3645